UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) Earliest Event Date requiring this Report:November 15, 2012 CAPSTONE COMPANIES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) FLORIDA 0-28331 84-1047159 (State of Incorporation or (Commission File Number) (I.R.S. Employer Organization) Identification No.) 350 Jim Moran Blvd. Suite 120 Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 (Registrant's telephone number, including area code) 1 ITEM 8.01Other Events.Capstone Companies, Inc. (formerly “CHDT Corporation”) (“Company”) held a webcast on November 15, 2012 to review financial results for the third quarter of fiscal year 2012.A transcript will be filed by amendmentand is noted below as Exhibit 99.1 along with Exhibit 99.2, A Press Release, released on November 14, 2012, announcing the Q3 results and financials. The information presented in Item8.01 of this Current Report on Form 8-K and its exhibits or sources incorporated by reference herein shall not be deemed “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liabilities of that section, unless we specifically state that the information is to be considered “filed” under the Exchange Act or specifically incorporate it by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act. ITEM9.01Financial Statements and Exhibits EXHIBIT NUMBEREXHIBIT DESCRIPTION 99.1Transcript of November 15, 2012 Webcast by Capstone Companies, Inc. To be filed by amendment 99.2Press Release and Q3 Financials - November 14, 2012 Filed Herein 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPSTONE COMPANIES, INC., A FLORIDA CORPORATION Date:November 16, 2012 By: /s/ Stewart Wallach Chief Executive Officer 3
